September 27, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
    ORLANDO TARANGO MARTINEZ AND SONYA ANN MARTINEZ,
      INDIVIDUALLY AND AS NEXT FRIEND OF MINOR, MARIAH
    ALEXANDRIA MARTINEZ, DESTINY JANAY MARTINEZ, JULISSA
     AMARIE MARTINEZ AND ORLANDO MARTINEZ, JR., Appellants

NO. 14-16-00157-CV                           V.

    DCP MIDSTREAM, LP, JOHN PAUL WHITE AND MARK ANTHONY
                       BARERRA, Appellees
                ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on February 17, 2016. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.